 



Exhibit 10.2
THE BON-TON STORES, INC.
RESTRICTED STOCK UNIT AGREEMENT
          This is a Restricted Stock Unit Agreement dated as of June 20, 2006
(“Agreement”), between The Bon-Ton Stores, Inc. (the “Company”) and the
undersigned (“Grantee”). This Agreement is entered into pursuant to the
provisions of The Bon-Ton Stores, Inc. Amended and Restated 2000 Stock Incentive
Plan (the “Plan”) in connection with Grantee’s services as an executive employee
of the Company and is intended to constitute an Award under the Plan, on the
terms and conditions set forth herein, and subject to the terms, conditions and
limitations of the Plan. Except as otherwise specifically provided herein, or as
may be required by the context, all capitalized terms used herein are used with
the same meaning as is set forth in the Plan.
          1. Definitions.      As used herein:
               (a)      “Date of Grant” means June 20, 2006, the date on which
the Company has awarded this Restricted Stock Unit.
               (b)      “Restricted Stock Unit” or “RSU” means a right to
receive a Share pursuant to the terms of this Agreement, and consistent with the
provisions of the Plan.
               (c)      “Share Distribution Date” shall have the meaning set
forth in the Vesting Schedule.
               (d)      “Vesting Date” means such date or dates as is
established as a Vesting Date pursuant to the Vesting Schedule.
               (e)      “Vesting Schedule” means the vesting schedule attached
hereto as Exhibit A.
          2.      Grant of Restricted Stock Units. Subject to the terms and
conditions set forth herein and in the Plan, the Company grants to Grantee
40,518 Restricted Stock Units, each of which corresponds to a single Share, to
be delivered to Grantee (or Grantee’s personal representative, heir or legatee
in the event of Grantee’s death or incapacity) on the Share Distribution Date.
One-half of such Restricted Stock Units shall be the “2006 RSUs,” and the other
half of such Restricted Stock Units shall be the “2007 RSUs.”
          3.      Restrictions on Restricted Stock Units. Grantee shall not be
permitted to sell, transfer, pledge or assign any Restricted Stock Units at any
time. Grantee’s rights with respect to the Restricted Stock Units granted
subject to this Agreement shall be to receive, as of the Share Distribution
Date, the Shares corresponding to such Restricted Stock Units and dividend
equivalent amounts payable at such time and in such manner as is set forth in
the Vesting Schedule.

 



--------------------------------------------------------------------------------



 



          4.      Vesting. The Restricted Stock Units subject to this Agreement
shall become vested, if at all, as set forth in the Vesting Schedule.
          5.      Forfeiture of Restricted Stock Units. Any Restricted Stock
Units that are not treated as having become vested as of an applicable Vesting
Date or as of the date of Grantee’s termination of employment shall be
forfeited.
          6.      Distribution of Shares. The Restricted Stock Units that are
treated as vested as of the Vesting Date shall entitle Grantee to receive a
corresponding number of Shares as of the Share Distribution Date, such Shares to
be fully vested and transferable as of such date, and are treated as issued in
redemption of Grantee’s rights attributable to the Restricted Stock Units
granted hereby.
          7.      Rights of Grantee. Grantee shall not be treated as owning the
Shares that correspond to the Restricted Stock Units unless and until the Shares
are transferred to Grantee as of the Share Distribution Date, and shall have
none of the rights associated with ownership of such Shares prior to such date.
Notwithstanding the foregoing, Grantee shall be entitled to payments that
represent dividend equivalent amounts from the Company that shall be payable at
such time and in such manner as is set forth in the Vesting Schedule.
          8.      Certain Adjustments. In the event there is a change in the
capitalization of the Company, Grantee’s rights to receive a distribution of
Shares on the Share Distribution Date shall be modified in a manner consistent
with the provision of Section 11 of the Plan.
          9.      Change of Control of Company. In the event of a Change of
Control, the Restricted Stock Units subject to this Agreement shall become
vested as provided in the Vesting Schedule.
          10.      Notices. Any notice to be given to the Company shall be
addressed to the Controller of the Company at its principal executive office,
and any notice to be given to Grantee shall be addressed to Grantee at the
address then appearing on the records of the Company, or at such other address
as either party hereafter may designate in writing to the other. Any such notice
shall be deemed to have been duly given when personally delivered, by courier
service such as Federal Express, or by other messenger, or when deposited in the
United States mail, addressed as aforesaid, registered or certified mail, and
with proper postage and registration or certification fees prepaid.
          11.      Securities Laws. The Committee may from time to time impose
any conditions on the Restricted Stock Units or on the distribution of Shares as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the conditions of Rule 16b-3 promulgated pursuant to the Securities
Exchange Act of 1934, as amended.
          12.      Delivery of Shares. Upon the Share Distribution Date, the
Company shall notify Grantee (or Grantee’s personal representative, heir or
legatee in the event of Grantee’s death or incapacity) that the Shares
corresponding to Grantee’s Restricted Stock Units are distributable and shall,
upon request by Grantee (or Grantee’s personal representative, heir or legatee
in the event of Grantee’s death or incapacity) deliver a certificate for such
Shares without any legend or restrictions, except for such restrictions as may
be imposed by the Committee, in its sole

-2-



--------------------------------------------------------------------------------



 



judgment, under Paragraph 11. The Committee may condition delivery of
certificates for Shares upon the prior receipt from Grantee of any undertakings
which it may determine are required to assure that the certificates are being
issued in compliance with federal and state securities laws. The right to
payment of any fractional Shares shall be satisfied in cash, measured by the
product of the fractional amount times the Fair Market Value of a share on the
Vesting Date.
          13.      Administration. This grant of Restricted Stock Units has been
made pursuant to and is subject to the terms and provisions of the Plan. All
questions of interpretation and application of the Plan and this Award shall be
determined by the Committee. The Committee’s determination shall be final,
binding and conclusive.
          14.      No Effect on Employment. Nothing herein contained shall
affect the right of the Company to terminate Grantee’s employment.
          15.      Governing Law. The validity, performance, construction and
effect of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of law.
          IN WITNESS WHEREOF, the Company and Grantee have entered into this
Agreement on the day and year first above written.

            THE BON-TON STORES, INC.
      By:   /s/ Tim Grumbacher         Tim Grumbacher, Executive Chairman
of the Board                GRANTEE
      /s/ Byron L. Bergren       Byron L. Bergren            

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A            Vesting Schedule
2006 RSUs
          1.      The 2006 RSUs are fully vested as of February 3, 2007 if the
Company achieves the net income required for the target bonus as specified on
the CEO 2006 Bonus Metrics Table (applicable for the Company’s fiscal year
ending February 3, 2007).
          2.      Eighty seven and one-half percent (87.5%) of the 2006 RSUs
become vested as of February 3, 2007 in the event that the Company achieves
ninety-five percent (95%) of the net income required for the target bonus as
specified on the CEO 2006 Bonus Metrics Table (applicable for the Company’s
fiscal year ending February 3, 2007).
          3.      Seventy five percent (75%) of the 2006 RSUs become vested as
of February 3, 2007 in the event that the Company achieves ninety percent (90%)
of the net income required for the target bonus as specified on the CEO 2006
Bonus Metrics Table (applicable for the Company’s fiscal year ending February 3,
2007).
          4.      The 2006 RSUs are forfeited entirely as of February 3, 2007 if
net income for the fiscal year ending February 3, 2007 is below the net income
required for the threshold bonus as specified on the CEO 2006 Bonus Metrics
Table (applicable for the Company’s fiscal year ending February 3, 2007).
The term Vesting Date means, for purposes of the 2006 RSUs, February 3, 2007.
2007 RSUs
          1.      Targets for the 2007 RSUs (the “2007 RSU Targets”) are to be
established by the Human Resources and Compensation Committee of the Company’s
board of directors (the “Committee”) at the same time as performance goals are
established by the Committee for the cash bonus under the Company’s executive
cash bonus plan, consistent with Section 4(b) of the Grantee’s employment
agreement with the Company, as amended by the Second Amendment to Employment
Agreement, dated as of May 23, 2006 (the Grantee’s employment agreement, as so
amended, being referred to herein as the “Employment Agreement”).
          2.      In the event the Grantee is discharged without Cause (as
defined in the Employment Agreement) or resigns for Good Reason (as defined in
the Employment Agreement) on or after February 4, 2007, the 2007 RSUs shall
become vested to the extent provided under the terms of the 2007 RSU Targets to
the same extent as would have applied had the Grantee remained employed through
the date the determination of vesting for the 2007 RSUs is made; provided,
however, that the vesting of the 2007 RSUs and the delivery of the Shares
attributable to the 2007 RSUs is contingent on the Grantee’s execution of a
general release of claims.
The term Vesting Date means, for purposes of the 2007 RSUs, February 2, 2008.

-4-



--------------------------------------------------------------------------------



 



Change of Control
          The Restricted Stock Units vest on occurrence of a Change of Control
(as that term is defined in the Plan) as follows: (i) in the event of a Change
of Control before February 4, 2007, all Restricted Stock Units fully vest
provided the Grantee is employed as of the date of such Change of Control;
(ii) in the event of a Change of Control on or after February 4, 2007 and on or
before February 2, 2008, the 2007 RSUs fully vest provided the Grantee is
employed as of the date of such Change of Control. The occurrence of a Change of
Control on or after February 4, 2007 shall have no effect on the vesting of the
2006 RSUs.
DIVIDEND EQUIVALENTS
          Dividends with respect to Restricted Stock Units that are treated as
“vested” as of an applicable Vesting Date are accumulated from and after such
Vesting Date and retained by the Company until the date the Shares underlying
the RSUs are actually delivered to the Grantee.
SHARE DISTRIBUTION DATE
          The Share Distribution Date applicable to the Restricted Stock Units
shall be the six-month anniversary of the Grantee’s termination of employment;
provided, however, that with respect to any Restricted Stock Units that are
vested by reason of achievement of net income targets or such other performance
targets as may be established with respect to the 2007 RSUs, the applicable
Share Distribution Date shall be the later of the six-month anniversary of the
Grantee’s termination of employment or the earliest date following the
determination of performance based vesting as of which distribution of Shares is
practicable.

-5-